

November 17, 2017


Raghib Hussain
 
  
    
Dear Raghib,   
    
We are very pleased to have you join the Marvell executive leadership team
following the closing of the transaction between Marvell Technology Group Ltd.
(“Marvell”), and Cavium, Inc. (“Cavium”) (the “Transaction”). Contingent on the
closing of the Transaction, it is our pleasure to offer you the position of
Executive Vice President and Chief Strategy Officer of Marvell Semiconductor,
Inc. (the “Company"), a subsidiary of Marvell, reporting to the Chief Executive
Officer. Your principal place of employment will be Santa Clara, California,
subject to business travel as needed to properly fulfill your duties and
responsibilities. Your start date will be the day of the closing of the
Transaction. Please note that the position you are being offered would qualify
you as a “Section 16 Officer” of Marvell and the requisite documentation will be
provided hereafter.


Base Salary
Your annual base salary will be $450,000.00 US Dollars (USD) per year in
accordance with the Company’s standard payroll practices, and subject to all
withholdings and deductions as required by law. You will be an exempt employee
and not eligible for overtime.


Annual Incentive Bonus
You will be eligible to participate in the Company’s Annual Incentive Plan
(“AIP”) with an annual target incentive bonus opportunity of 75% of your annual
base salary. The Executive Compensation Committee (the “ECC”) in its sole
discretion shall determine the performance objectives applicable to the bonus
and the other terms of the AIP. The ECC shall determine the actual amount of
bonus earned, if any, after the conclusion of each applicable fiscal year. For
fiscal year 2019, your target bonus will be pro-rated based on the date of the
closing of the Transaction and will be deemed to have been achieved at least at
target level.


Equity
You will be recommended to the ECC for the following grants aggregating a total
value equal to $3,500,000 as follows:


•
Time Based RSU Award (TBRSU) - a restricted stock unit award of common shares of
Marvell equal to: $2,100,000 / Share Price (as defined below) rounded down to
the nearest whole share (such amount is the “target” number).



The TBRSU shall vest over three (3) years at the rate of 33% on the first
anniversary of the vesting start date, 33% on the second anniversary of the
vesting start date and 34% on


       

--------------------------------------------------------------------------------




the third anniversary of the vesting start date; provided that you continue to
serve as a service provider through each applicable vesting date. 


•
Performance Based RSU Award based on Total Shareholder Return (TSR-RSU) – a
restricted stock unit award of common shares of Marvell equal to: $700,000 /
Share Price (as defined below), rounded down to the nearest whole share (such
amount is the “target” number).



The TSR-RSU shares that have been deemed to have been earned (if any) will vest
100% on the third anniversary of the vesting start date based on achievement of
performance objectives relating to the relative total shareholder return of
Marvell’s stock as compared to the total shareholder return of certain companies
of the Philadelphia Semiconductor Sector Index over a fixed performance period
as approved by the ECC, provided that you continue to serve as a service
provider through the third anniversary of the vesting start date. The
performance period and objectives, companies used in the Index, payout formula
(under which the number of shares that could vest under the TSR-RSU can range
from zero to 150% of the target number) and other terms for the TSR-RSU will be
set forth in the award agreement and will be identical to those established for
Marvell’s executive officers in early calendar year 2018.


•
Performance Based RSU Award based on Operating Performance Metrics (OP-RSU) – a
restricted stock unit award of common shares of Marvell equal to: $700,000 /
Share Price (as defined below), rounded down to the nearest whole share (such
amount is the “target” number)



The OP-RSU shall vest based on the achievement of pre-designated operating
performance metrics as established for Marvell’s executive team and approved by
the ECC in early 2018. The metrics and relative weightings (as well as the
maximum number of shares that could vest under this award if performance exceeds
the target achievement level up to a maximum of 200% of target) as approved by
the ECC will be measured as of the end of the applicable fiscal period. The
shares that have been deemed to have been earned (if any) upon the successful
achievement of such metrics will vest 100% on the third anniversary of the
vesting commencement date, provided that you continue to serve as a service
provider through such vesting date.


Your subsequent annual equity refresh grant, the amount of course being at the
discretion of the ECC, is currently expected to occur in Q1 fiscal year 2020.
For purposes of the equity awards described above, “Share Price” shall mean the
closing price of the common shares of Marvell (NASDAQ: MRVL) on the date of
grant. For purposes of the above awards, the vesting start date shall be the
effective grant date of the Award granted by the ECC (or a subcommittee thereof)
which is generally the 15th of the month following the month in which you begin
employment with the Company (for example, if your employment commenced on
January 13, the awards would typically be granted on February 15).




       

--------------------------------------------------------------------------------




All Marvell equity awards are subject to final review and approval by the ECC
and all applicable securities law restrictions.  In addition, all of the
proposed equity awards set forth herein will be subject to your return to us of
completed, signed Stock Unit Agreements.  


Executive compensation, including base salaries, incentive bonuses and equity
awards, are reviewed and determined annually by the Executive Compensation
Committee. Our expectation is that your overall Total Rewards package will be
targeted within a competitive range of at least the market median of Marvell’s
peer group.

Employee Benefits, etc.


You will be eligible to receive Company provided employee benefits and
perquisites on at least the same level as the Company’s other senior executive
officers in Northern California, in accordance with Company policies and
practices. Your previous continuous employment with Cavium (or predecessor
employers to the extent Cavium provides past service credit under its benefit
plans) will count as part of your period of continuous employment for company
benefits to the extent relevant and permitted under such plans.


Cavium Equity Awards Change in Control
To the extent your stock options, PRSUs or RSUs granted by Cavium ( “Cavium
Awards”) contain provisions that would provide for the accelerated vesting of
such awards following a Cavium Change in Control if you are terminated without
Cause or resign for Good Reason (as such terms are defined in such awards):
(1)
The Company agrees that on or any time after the Transaction closing you can
elect to cause up to one half of the unvested amount of each such outstanding
award at the time of closing to vest without the need for your employment to
terminate or for you to resign (such vested awards will be cashed out, less
amounts withheld for taxes, at the market price on such date).

(2)
You agree that for a period of 18 months commencing with the Transaction closing
date, payment of the above compensation or a change to your duties, authority or
responsibilities shall not constitute a termination of employment or form the
basis for a resignation for “Good Reason” or a similar term under any agreement
you have with Cavium or its parents, subsidiaries, or affiliates.

(3)
You agree that any transfer from Cavium to the Company or any wholly-owned
subsidiary of Marvell does not constitute a termination without cause.

Except as provided above, your Cavium restricted stock units (“RSUs”),
performance-based RSUs (“PRSUs”), and stock options, if any, outstanding at the
time of the closing of the Transaction will be assumed by Marvell and converted
into awards to receive Marvell stock as provided in the Agreement and Plan of
Merger and will continue to vest (subject to your continued employment) in
accordance with their original vesting schedule.
Change-in-Control
You will be eligible to participate in the Marvell Change in Control and
Severance Plan (“CIC Plan”) at the “Tier 2” level, subject to the terms and
conditions of the CIC Plan and the form of


       

--------------------------------------------------------------------------------




Tier 2 agreement attached hereto as Appendix A which would apply to any future
change in control of Marvell.




Other Terms
Your employment with the Company is at the mutual consent of you, the employee,
and the Company, the employer. Your employment with the Company is at will,
meaning that either you or the Company may terminate the employment relationship
at any time, with or without cause and with or without advance notice. The
at-will nature of your employment may only be changed by a written agreement
approved by the ECC.




During your employment, you will be subject to and agree to abide by and
acknowledge all employment policies the Company has or adopts from time to time
including, but not limited to, the Company New Hire Employee Agreement, which
contains Confidential Information and Invention Assignment and Arbitration
Agreements, which you are required to enter into and abide by as a condition of
your employment.
 
In accordance with the Immigration Reform and Control Act of 1986, it will be
necessary for you to submit documents to Human Resources evidencing both your
employment authorization and identity within three (3) business days of your
date of hire. Acceptable documents include, but are not limited to: 
•
A valid driver’s license and social security card, or

•
A current passport

Please note your offer is contingent upon:
•
Closing of the Transaction;

•
Successful completion of a routine background investigation;

•
The Company’s receipt from you of a signed New Hire Employee Agreement, which
contains the Company's Confidential Information and Invention Assignment
Agreement and Arbitration Agreement; and

•
Completion of visa, license requirements, and government restricted party
screening requirements, if applicable.

This letter (if accepted) and the New Hire Employee Agreement, which contains
the Company's Arbitration Agreement and Confidential Information and Invention
Assignment Agreement, along with any documents referred to in this letter,
including the Company’s employment policies, constitute the entire agreement
between you and the Company, and between you and Cavium regarding the terms of
your employment, and supersede any prior representations or agreements, whether
written or oral, concerning the terms of your employment. This letter may not be
modified or amended except by a signed written agreement from the Company. This
letter does not supersede any restrictive covenants that you have entered into
with the Company or with Cavium, however, this letter does supersede any prior
employment agreements or terms


       

--------------------------------------------------------------------------------




(other than restrictive covenants) you have with the Company or with Cavium,
which are of no further force or effect.


This letter will be governed by the laws of California, without regard to
conflict of law principles.


By accepting this offer, you represent that you are able to accept this job and
carry out the work that it would involve without breaching any legal
restrictions on your activities, such as non-competition, non-solicitation or
other work-related restrictions imposed by a current or former employer. You
also represent that you will inform the Company about any such restrictions and
provide the Company with as much information about them as possible, including
any agreements between you and your current or former employer describing such
restrictions on your activities.

The Company is an exciting company whose mission is to develop and deliver
semiconductor solutions that move, store and process the world’s data faster and
more reliably than anyone else. We look forward to your acceptance as we believe
you will be an important addition to our team in achieving our near and long
term objectives. To accept this offer, please sign below and return the letter
to me.


This offer expires on November 18, 2017.  Before submitting your response please
print a copy of this letter for your records.
 
Sincerely,   


/s/ Mitchell Gaynor


Mitchell Gaynor
Chief Administration and Legal Officer
                                     


Accepted By:
                                       
   
  /s/ Raghib Hussain
11/17/2017                                                                             
                                                                                     
 Raghib Hussain Date Signed            






       

--------------------------------------------------------------------------------






TIER 2
Appendix A
Marvell Technology Group Ltd. Change in Control Severance Plan
Participation Agreement
Marvell Technology Group Ltd. (the “Company”) is pleased to inform you,
________________________, that you have been selected to participate in the
Company’s Change in Control Severance Plan (the “Plan”) as a Participant.
A copy of the Plan was delivered to you with this Participation Agreement. Your
participation in the Plan is subject to all of the terms and conditions of the
Plan. The capitalized terms used but not defined herein will have the meanings
ascribed to them in the Plan.
In order to actually become a participant in the Plan, you must complete and
sign this Participation Agreement and return it to [NAME] no later than [DATE].
In the event of a Change in Control where the successor corporation does not
assume your Equity Awards or substitute Equity Awards for substantially similar
awards with the same or more favorable vesting schedule as your Equity Awards,
then your Equity Awards will accelerate and vest in full in accordance with
Section 3 of the Plan.
Also, the Plan describes in detail certain circumstances under which you may
become eligible for certain Severance Benefits under Section 5 of the Plan if,
during the Change in Control Period, you incur an Involuntary Termination. If
you become eligible for Severance Benefits as described in the Plan, then
subject to the terms and conditions of the Plan, you will receive:
1.    Cash Severance Benefits.
a.    Base Salary. A lump-sum payment (less applicable withholding taxes) equal
to 18 months of your annual base salary as in effect immediately prior to your
Involuntary Termination (or if your Involuntary Termination is a termination for
Good Reason due to a material reduction in your level of annual base salary,
your annual base salary as in effect immediately prior to such reduction) or, if
greater, at the level in effect immediately prior to the Change in Control.
b.    Bonus. A lump-sum payment equal to 150% of your annual target bonus for
the fiscal year in which your Involuntary Termination occurs or, if greater,
your annual target bonus in effect immediately prior to the Change in Control.
c.    Pro-Rata Bonus. A lump-sum payment equal to your annual target bonus for
the fiscal year in which your Involuntary Termination occurs, pro-rated for the
number of full months employed during the fiscal year.




       

--------------------------------------------------------------------------------




2.    Equity Award Vesting Acceleration. 100% of your then-outstanding and
unvested Equity Awards will become vested in full. If, however, an outstanding
Equity Award is to vest and/or the amount of the award to vest is to be
determined based on the achievement of performance criteria, then the Equity
Award will vest as to 100% of the amount of the Equity Award assuming the
performance criteria had been achieved at target levels for the relevant
performance period(s); provided however, that (A) if there is no “target” level,
then the number that will vest shall be 100% of the maximum amount that could
vest with respect to that relevant measurement period(s); and (B) if the
performance period has been completed and the actual performance achieved is
greater than the target level, then the number that will vest shall be 100% of
the amount that would vest based on that actual performance achievement level
with respect to that relevant measurement period; and (C) if the performance
criteria is a Total Shareholder Return (“TSR”) or other measure based on the
value of the Company’s stock, the amount that will vest will be calculated as if
the measurement period ended on the date of the Change in Control (and including
the final closing price of the Company’s stock on such date). Any Company stock
options and stock appreciation rights shall thereafter remain exercisable
following the Employee’s employment termination for the period prescribed in the
respective option and stock appreciation right agreements.
3.    Continued Medical Benefits. Your reimbursement of continued health
coverage under COBRA or taxable monthly payment in lieu of reimbursement, as
applicable, and as described in Section 5.3 of the Plan will be provided for a
period of 18 months following your termination of employment. Notwithstanding
the foregoing, if you are not employed in the United States, the benefit under
this paragraph will be a regional equivalent to COBRA determined by the
Administrator in its sole discretion.
In order to receive any Severance Benefits for which you otherwise become
eligible under the Plan, you must sign and deliver to the Company the Release,
which must have become effective and irrevocable within the requisite period.
By your signature below, you and the Company agree that your participation in
the Plan is governed by this Participation Agreement and the provisions of the
Plan. Your signature below confirms that: (1) you have received a copy of the
Change in Control Severance Plan and Summary Plan Description; (2) you have
carefully read this Participation Agreement and the Change in Control Severance
Plan and Summary Plan Description; and (3) decisions and determinations by the
Administrator under the Plan will be final and binding on you and your
successors.


       

--------------------------------------------------------------------------------




MARVELL TECHNOLOGY GROUP LTD.        PARTICIPANT
___________________________
Signature            Signature
___________________________
Name            Date
        
Title


Attachment:    Marvell Technology Group Ltd. Change in Control Severance Plan
and Summary Plan Description


[Signature Page to the Participation Agreement]




       